Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Ondruska et al. [US Patent Application Publication 2020/0068345 A1], fails to anticipate or render obvious after the locations of the mobile nodes are aligned to the reference pose graph, align the reference pose graph to second point cloud data collected by a stationary node to specify a location of the stationary node based on the reference pose graph and second point cloud data collected by the stationary node, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 9 is allowed because the closest prior art, Ondruska et al. [US Patent Application Publication 2020/0068345 A1], fails to anticipate or render obvious after the locations of the mobile nodes are aligned to the reference pose graph, aligning the reference pose graph to second point cloud data collected by a stationary node to specify a location of the stationary node based on the reference pose graph and second point cloud data collected by the stationary node, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 17 is allowed because the closest prior art, Ondruska et al. [US Patent Application Publication 2020/0068345 A1], fails to anticipate or render obvious after the locations of the mobile nodes are aligned to the reference pose graph, align the reference pose graph to second point cloud data collected by a stationary node to specify a location of the stationary node based on the reference pose graph and second point cloud data collected by the stationary node, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862